 



Exhibit 10.23
Resolution of Board of Directors, September 7, 2007, establishing compensation
for non-management directors
THEREFORE, LET IT BE RESOLVED, that the Board hereby approves the new
compensation structure for Director pay as proposed, to be effective November 1,
2007; and hereby vests authority in and directs the proper Company officers, in
the name and on behalf of the Company, to do all things, to take all actions and
to execute, deliver and file all documents and instruments, in the name and on
behalf of the Company, as such officer may determine to be necessary or
advisable in effecting the foregoing resolution and the transactions
contemplated thereby (such determination to be conclusively, but not
exclusively, evidenced by the taking of such actions or the execution of such
documents or instruments by any such officer).

      Pay Component   Amount
Annual Board Retainer
  $35,000*
Board Meeting Fee
  $1,875*
Committee Meeting Fee
  $1,875*
Independent Lead Director Fee (additional annual retainer)
  $12,500*
Committee Chair Retainer
  Audit: $10,000*

 
  Compensation: $6,250*

 
  Directors & Corporate
 
  Governance: $6,250*

 
  Benefits: $3,125*

 
  Finance: $3,125*
Annual Equity Grant †
  $30,000
Initial Election Equity Grant † (one-time grant for directors elected subsequent
to August 20, 2003)
  $15,500

 

*  
Inclusive of the 25% stock match† when the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.
  †  
Paid in the form of a cash contribution to the directors’ Dividend Reinvestment
and Stock Purchase Plan accounts.

 